Scott, Judge,
delivered the opinion of the court.
In the case of Mooney v. Hannibal and St. Joseph Railroad Co., 28 Mo. 570, it was held that, under the twelfth section of the general railroad law, (R. C. 1855, p. 414,) justices of the peace had jurisdiction of suits brought by laborers on the roads against the railroad companies.
It is objected to the claim of the laborer that the company was not permitted to give in evidence the fact that it had contracted with Duff & Co. to do the work on the road before the passage of the general railroad law; consequently, that it could not indemnify itself against claims of the laborers it might satisfy-, as, at the time of the contract with Duff & Go., it could not be aware that there would be any. It was competent to the general assembly to pass the law. (Peters v. St. Louis and Iron Mountain Railroad Co., 28 Mo. 112.) If the law was binding, then the company might have paid the laborers, and withheld the amounts paid from the contractors, who would know that by law their employees had a recourse against the company in the event of their failure to pay for their services. Under such circumstances, the sums paid by the company would be a fair set-off against their contractors; nor would this be any violation of the contract between them and the company. The principle involved in this law lies at the foundation of all our enactments in relation to garnishments. No one supposes that a law authorizing the garnishment of a debt contracted previously to the passage of the law would be unconstitutional.
Duff & Co. contracted with the company to build the road. They sublet their contract to Therrill & Reed and bound them not to give out their contract to any others. If they, in violation of this agreement, did sublet the contract, the sub-contractor would be the agents of Therrill & Reed; and if they performed the work as it was to have been done, Therrill & Reed would be bound to them for the price. Duff *549& Co. might have sued for a violation of the agreement not to sublet. But if-dhey acquiesced and the work was done by the sub-contractors of Therrill & Reed, what damage would have been sustained ? Why did not Duff & Co. interfere and prevent the last sub-contractor from doing the work, if they wished to take advantage of the agreement not to sublet ? f Affirmed. The other judges concur.